Citation Nr: 1810015	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Board remanded this matter for additional development in December 2012 and September 2013.

In April 2014, the Veteran testified at videoconference hearing at the RO before a Veterans Law Judge (VLJ) from the Board.  A transcript of the hearing is included in the electronic claims file.  Thereafter, in July 2014, the Board again remanded this matter for additional development.

In October 2017, the Board notified the Veteran that the VLJ who conducted her April 2014 videoconference hearing before the Board was no longer employed by the Board (due to retirement) and advised her of the opportunity to provide testimony at another hearing before the Board.  As the Veteran did not respond to the letter, the Board can now proceed with adjudication.

The issue of entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back strain, has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to SMC based on the need for the regular A&A of another person on appeal.

As an initial matter, the Board notes that the Veteran's representative raised the issue of entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back strain, in a June 2012 statement.  In the February 2013 and December 2016 VA examination reports, the Veteran stated that she has to wear diapers due to urinary incontinence and that she required help in changing the diapers.  Despite repeated instructions from the Board in the December 2012 and July 2014 Remands, the record does not reflect that the AOJ has developed and adjudicated this claim that is inextricably intertwined with the SMC issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

On remand, the AOJ must provide the Veteran with all required notice in response to the claim for service connection for urinary incontinence, to include as secondary to service-connected low back strain; undertake any other indicated development in response to the claim; adjudicate the claim; and inform the Veteran and her representative of her appellate rights with respect to the decision.  

Evidence of record further reflects that the Veteran received VA medical treatment for her service-connected disabilities at East Orange VAMC.  As the evidence of record only includes treatment records dated up to July 2017 from that facility, all additional pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's service-connected disorders from East Orange VAMC for the time period from July 2017 to the present and associate them with the record.

2.  The AOJ must provide the Veteran with all required notice in response to the claim of entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back strain; undertake any other indicated development in response to the claim; adjudicate the claim; and inform the Veteran and her representative of her appellate rights with respect to the decision.

3.  If and only if the claim of entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back strain, is granted, the AOJ should afford the Veteran another VA examination by an examiner with sufficient expertise to determine the impact of the Veteran's service-connected disabilities on her ability to care for herself and protect herself from the hazards or dangers incident to her daily environment.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render her so helpless as to be unable to care for herself or protect herself from the hazards or dangers incident to her daily environment.  The AOJ should ensure that the examiner addresses all pertinent factors identified in 38 C.F.R. § 3.352.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2017).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2017 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

